 AMERICANBRIDGE DIVISION119American Bridge Division,United States Steel Corpo-rationandUnitedSteelworkersofAmerica,AFLr-CIO. Case 6-CA-5239March 19, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSUpona charge filed on October 16, 1970,by UnitedSteelworkers of America,AFL-CIO,herein called theCharging Party, and duly served on American BridgeDivision,United States Steel Corporation,hereincalled the Respondent,the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 6,issueda complaint onNovember27, 1970,against Respondent alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the NationalLaborRelations Act, asamended.Copies of the charge,complaint,and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 21,1970, following a hearing in Case6-AC- 16,the Boardissued its Decision and Amendment of Certification(185 NLRB No.98), amending the certification inCase 6-R-1264 by substituting"United Steelworkersof America,Local UnionNo. 7637,"herein called theUnion,for "Association of Technical and ClericalEmployees,American Bridge Division,Ambridgeplant,"herein called the Association,as the certifiedbargaining representative of the employees of theRespondent in the unit found appropriate in Case6-R-1264,1and that commencing on or aboutOctober 9,1970, and at all times thereafter,Respon-dent has refused,and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative,although the Union hasrequested and is requesting it to do so.On December9, 1970,Respondent filed its answer to the complaintadmitting in part,and denying in part,the allegationsin the complaint.2On December 9, 1970,an attorney purporting to acton behalf of the Association filed,with the RegionalDirector,aMotion to Intervene in the instantproceeding on the ground that the Association is theduly certified collective-bargaining representative ofIOfficial notice is taken of the record in the representation proceedings,Cases6-AC-16and 6-R-1264,as the term"record" is defined in Secs102 68 and 102 69(f) of the Board's Rules and Regulations,Series 8, asamended SeeLTV Electrosystemr,Inc,166 NLRB 938, enfd.388 F 2d 683(C A 4, 1968),Golden Age BeverageCo,167 NLRB 151,Intertype Co vPenello,269 F Supp 573 (D C Va, 1967),FollettCorp,164 NLRB 378,enfd 397 F 2d 91 (C A 7,1968), Sec 9(d) of the NLRAthe Respondent's employees in the appropriate unitand that the Board's amendment of the certification isinvalid in that it was capricious, arbitrary, discrimina-tory, and in excess of the Board's authority. TheCharging Party filed its opposition to the motion. OnDecember 17, 1970, the Regional Director denied themotion.On December 18, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment requesting the Board to find thatthe Respondent has violated Section 8(a)(1) and (5) ofthe Act and to issue an appropriate remedial Order.Subsequently, on January 6, 1971, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent thereafter filed an answer toNotice To Show Cause while the Charging Party fileda brief in connection with the Notice to Show Cause.Meanwhile, on January 7, 1971, the attorneypurporting to act for the Association filed with theBoard a motion for special permission to appeal fromthe Order of the Regional Director denying Motion toIntervene. On January 8, 1971, the Charging Partyfiled an opposition to the Association's appeal, and onJanuary 11, 1971, the Respondent, excepting to theruling of the Regional Director, filed a motion insupport of the appeal.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answers to the Notice To Show Cause and tothe complaint and in its motion in support of therequest for special permission to appeal from theRegional Director's denial of intervention filed onbehalf of the Association, the Respondent deniesthat it has refused to bargain in violation of the Act,contending that the Association is still a viable labororganization which it has recognized, and continuesto recognize, as the duly certified collective-bargain-ing representative and that the Board's amendmentof the certification to substitute the Union for theAssociation was in excess of the Board's authority2On February 5, 1971, the parties filed a stipulation moving the Boardto amend the complaint and answer to reflect that the United Steelworkersof America,AFL-CIO,is the Charging Party and United Steelworkers ofAmerica,Local Union No 7637, is the Union with whom the Respondenthas refused to bargain The stipulation is approved and the complaint andanswer is amended to that effect189 NLRB No. 25 120DECISIONSOF NATIONALLABOR RELATIONS BOARDand was an arbitrary and capricious ruling, discrimi-nating infavor of the Union. We have reviewed theentire record herein and find that the Respondent'sposition without merit.The Board's Decision and Amendment of Certifi-cation inCase 6-AC-16, issued September 21, 1970,shows that all employees in the bargaining unit weremembersof the Association and that, at the specialaffiliationmeeting of October 5, 1969, a majority ofthe nearly two-thirds of the Association memberswho attended the meeting voted to affiliate with theUnion. The Board found that this vote was anaccurate reflection of the desires of the participatingmembership. It also found that the officers of theAssociationhave, after affiliation, continued tooperate and represent the membership so that therehas been continuity of representation of the member-ship through the Union, and that the Union haspledged to administer the existing Associationcontract which expires in November 1971. Accord-ingly, the Board amended the certification in Case 6-R-1264 to substitute the Union for the Association.Thereafter, on October 12, 1970, the Respondentfiled a Motion for Reconsideration contending thatthe Board's Decision and Amendment of Certifica-tion departed from official precedent and containederroneous factual findings. The Respondent contend-ed, as it had at the hearing in Case 6-AC-16, that theAssociation's constitution required that action suchas affiliation be approved by a two-thirds vote of thetotalmembership, that the membership had notvoted by secret ballot, and that if, as a result of theamendment, the Union ultimately became thecollective-bargaining agent of the employees, theRespondent intended to apply the terms and condi-tions of the then applicable Employer-USW SalariedLabor Agreement and concurrently to discontinueapplication of the Association Labor Agreement. OnOctober 22, 1970, the Charging Party filed anopposition to the Respondent's motion. On Novem-ber 5, 1970, the Board denied the Motion forReconsideration as lacking in merit.In the instant proceeding, the Respondent renewsits contentions attacking the validity of the Board'samendment of the certification and supports theAssociation'sMotion to Intervene, claiming that theAssociation is a viable labor organization which itcurrently recognizes and with which it deals. Funda-mentally, the Motion to Intervene is based upon thealleged invalidity of the Board's certification amend-ment which had been raised and determined in Case6-AC-16, the prior representation proceeding, and3SeePittsburghPlateGlassCo v N L R B,313 US 146, 162 (1941),Rules and Regulationsof theBoard,Secs 102 67(f) and 102 69(c)4EquipmentManufacturing, Inc,174 NLRB No 745The Association'sMotion to Intervene issupported by 75 Associationmembers,one of whom is a former officer, considerablyless than athe alleged viability of the Association as a labororganization.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleginga violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.The Board's amendment of the certification whichconfirmed the validity of the affiliation vote at theOctober 9, 1969, meeting, substituted the Union fortheAssociation as the collective-bargaining repre-sentative of the employees in the appropriate unit,and for collective-bargaining purposes the Associa-tion has, in effect, become the Union.4 After the voteat the affiliation meeting of October 9, 1969, theUnion avers that it "began to perform the rights andassume the obligations of the Association," but, in itsdealings with the Respondent, it was compelled touse the name of the Association only because theRespondent refused to recognize the Board's substi-tution of the Union for the Association and refusedto deal with the Union, as the Union. The Respon-dent appears to have dealt with the Union in thismanner, and it has apparently turned over to theUnion, but only in the name of the Association, thedues checked off under the Association LaborAgreement. Whether the Association is a viable labororganization or has been revived5 and whether,therefore, the Respondent, as it argues, must honorthe Association Labor Agreement and deal only withthe Association, the fact is that the Respondent hasthe obligation to recognize and deal with the Unionas the bargaining representative of its employees-anobligation imposed upon it by virtue of the Board'ssubstitution of the Union for the Association in thecertification. Since we reaffirm the validity of ouroriginal Decision and Amendment of Certification, itfollows that the Respondent's refusal to recognizeand deal with the Union as the exclusive bargainingrepresentative and its insistence upon doing so onlymajority ofthe members of the Association and of the employees in thebargaining unit at the time of the affiliation meeting. This group apparentlycalled a meeting of the Association at which the present officers of theUnion were purportedlyrecalled and at which a nominating committeewas appointedto scheduleelection of new officers AMERICANBRIDGE DIVISIONwith the Association violates theAct.We shall,accordingly,grant the Motion for Summary Judg-ment.We shall also deny the appeal from the denialofMotion to Intervene because intervention wouldresult in an attempt to attack againthe validity ofour amendment to the certification-an attack whichwe will not permit to be relitigated herein andbecause the alleged viability of the Association as alabor organization does not impair the Respondent'sobligation to honor the Board'samendment of thecertificationby recognizing and dealing with theUnion.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a New Jersey corporation with itsprincipal office located in Pittsburgh,Pennsylvania,isengaged in the manufacture,distribution, andnonretail sale of steel products.During the past 12months,the Respondent received from points outsidetheCommonwealth of Pennsylvania goods andmaterials valued in excess of $50,000 for use at itsAmbridge,Pennsylvania, plant.During the sameperiod,Respondent shipped goods,materials, andproducts valued in excessof $50,000 from itsAmbridge,Pennsylvania,plant directlytopointsoutside the Commonwealth of Pennsylvania.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employerengaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdictionherein.II.THE LABORORGANIZATION INVOLVEDThe UnitedSteelworkers of America,Local UnionNo. 7637,is a labor organization within the meaningof Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All salaried or clerical employees and draftsmen(including Design Draftsmen,LayoutDraftsmen,Detail Draftsman and Tracer),Tracer Draftsmenand Engineers at the Ambridge plant;excludingCountermen, Scale Clerks,in the MechanicalMaintenance Department(fabricating)salariedInspectors, plant protection employees,adminis-trative(such as management,staff,specialists andothers doing work of a confidential nature and121directlypertaining to management functions),confidential,professional and technicalemploy-ees, all employees in the Industrial EngineeringDepartment,the IndustrialRelationsDepart-ment,trainees,practice apprentices,supervisors,assistant supervisors,and allsupervisory employ-eeswith authorityto hire,promote,discharge,discipline,or otherwise effect changes in thestatus of employees or effectively recommendsuch action.2.The certificationOn September21, 1970,the Board amended thecertification inCase 6-R-1264to substitute theUnion forthe Association as the bargaining repre-sentativeof the employees in said unit for thepurpose of collective bargaining with the Respon-dent.Since September21, 1970,the Union has beenand continues to be the exclusive representative ofthe employees in said unit within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about October 8,1970, and atalltimes thereafter,theUnionhas requested theRespondent to bargaincollectivelywith it as theexclusive collective-bargaining representative of allthe employees in the above-describedunit.Com-mencing onor about October 9, 1970,and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse,to recognize andbargain withthe Unionas the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceOctober9, 1970,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within the 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and recognize the Union as suchexclusive representative in the administration of thecurrent bargaining agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421,enfd.350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.American Bridge Division,United States SteelCorporation,is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America, Local UnionNo. 7637,is a labor organization within the meaningof Section2(5) of the Act.3.All salaried or clerical employees and drafts-men (including Design Draftsmen,LayoutDrafts-men, Detail Draftsman and Tracer),Tracer Drafts-men and Engineers at the Ambridge plant; excludingCountermen,Scale Clerks in the Mechanical Mainte-nance Department(fabricating),salaried Inspectors,plant protection employees,administrative(such asmanagement,staff,specialists and others doing workof a confidential nature and directly pertaining tomanagement functions),confidential,professionaland technical employees, all employees in theIndustrialEngineeringDepartment,the IndustrialRelations,Department,trainees,practice appren-tices,supervisors,assistantsupervisors,and allsupervisory employees with authority to hire, pro-mote,discharge,discipline,orotherwise effectchanges in the status of employees or effectivelyrecommend such action constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since September21, 1970,the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 9, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,American Bridge Division, United States Steel Corpo-ration,Ambridge, Pennsylvania, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment, with United Steelworkersof America, Local Union No. 7637, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All salaried or clerical employees and draftsmen(including Design Draftsmen, Layout Draftsmen,Detail Draftsman and Tracer), Tracer Draftsmenand Engineers at the Ambridge plant; excludingCountermen, Scale Clerks in the MechanicalMaintenance Department (fabricating), salariedInspectors, plant protection employees, adnunis-trative (such as management, staff, specialists andothers doing work of a confidential nature anddirectlypertaining tomanagement functions),confidential, professional and technical employ-ees, all employees in the Industrial EngineeringDepartment, the Industrial Relations Department,trainees,practice apprentices,supervisors,assist-ant supervisors, and all supervisory employeeswith authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status ofemployees or effectively recommend such action.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take thefollowing affirmativeaction which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named AMERICAN BRIDGE DIVISIONlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and recognize theUnion as such exclusive representative in the adminis-tration of the current bargaining agreement.(b)Post at the Ambridge, Pennsylvania, plantcopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals, the words in the notice reading "POSTED BYORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages,hours,and otherterms and conditions of employmentwith UnitedSteelworkers of America,Local Union No. 7637,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargain withthe above-123named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, andrecognize the Union as such exclusive representa-tive in the administration of the current bargainingagreement.All salaried or clerical employees and drafts-men (including Design Draftsmen, LayoutDraftsmen, Detail Draftsman and Tracer),TracerDraftsmen and Engineers at theAmbridge Plant; excluding Countermen,Scale Clerks in the Mechanical MaintenanceDepartment (fabricating), salaried Inspec-tors, plant protection employees, administra-tive (such as management, staff, specialistsand others doing work of a confidentialnature and directly pertaining to manage-ment functions), confidential, professionaland technical employees, all employees in theIndustrial Engineering Department, the In-dustrialRelationsDepartment, trainees,practice apprentices, supervisors, assistantsupervisors, and all supervisory employeeswith authority to hire, promote, discharge,discipline, or otherwise effect changes in thestatus of employees or effectively recom-mend such action.AMERICAN BRIDGEDIVISION UNITED STATESSTEEL CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 Federal Building, 1000 Liberty Avenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.